 


114 HR 2674 IH: Flexibility and Oversight Act
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2674 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2015 
Mr. Moulton introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to transfer funds among certain scholarship and debt reduction programs. 
 
 
1.Short titleThis Act may be cited as the Flexibility and Oversight Act. 2.Transfer authority among certain programs (a)In general (1)Transfer authoritySubchapter IV of chapter 76 of title 38, United States Code, is amended by adding at the end the following new section: 
 
7637.Transfer authority 
(a)AuthoritySubject to subsection (b), the Secretary of Veterans Affairs may transfer funds made available to the Secretary to carry out a covered program between that covered program and another covered program. Funds so transferred shall be merged with and be available for the same purposes as the funds to which transferred. (b)CertificationThe Secretary may make a transfer under subsection (a) if— 
(1)the Secretary determines that such transfer will improve the quality of service provided by the Department of Veterans Affairs to veterans; (2)the Secretary notifies Congress of such determination and justification for such transfer; and 
(3)a period of 30 days has elapsed following the date of such notification. (c)EffectA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. 
(d)Covered program definedIn this section, the term covered program means any of the following: (1)The Department of Veterans Affairs Health Professional Scholarship Program under subchapter II of this chapter. 
(2)The Department of Veterans Affairs Employee Incentive Scholarship Program under subchapter VI of this chapter. (3)The Department of Veterans Affairs Education Debt Reduction Program under subchapter VII of this chapter. 
(4)The education debt reduction program under section 7903 of this title.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7636 the following new item: 
 
 
7637. Transfer authority.. 
(b)ReportsSection 7632 of such title is amended by adding at the end the following paragraph:  (8)During the 10-year period beginning on March 1, 2016, an evaluation of the efficacy of the programs in increasing the quality of health care provided to veterans, opportunities for improvement, and other matters the Secretary determines appropriate..   
 
